Case 1:19-mc-20496-KMW Document 29 Entered on FLSD Docket 06/14/2019 Page 1 of 7




                                  UNITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF
                                    FLORIDA MIAMI DIVISION

                                      CASE NO. 19-mc-20496-KMW


     SECURITIES AND
     EXCHANGE COMMISSION,

             Plaintiff,

     vs.

     MINTRADE TECHNOLOGIES, LLC,

             Defendant.

     GUY GENTILE,

             Intervenor.



           WRITTEN OBJECTIONS FROM THE MAGISTRATE JUDGE’S REPORT AND
            RECOMMENDATION OF MAY 28, 2019 REJECTING MR. GUY GENTILE’S
               MOTION TO INTERVENE IN THE ABOVE CAPTIONED ACTION


           Guy Gentile respectfully objects to the Magistrate Judge order denying his motion to

   intervene in the above captioned action in which the SEC seeks to enforce a subpoena served on

   MinTrade Technologies (“MinTrade”) seeking his documents, pursuant to a Formal Order of

   Investigation that has no relationship to either MinTrade or Mr. Gentile – thus making the

   ongoing investigation (now more than six years old) into Mr. Gentile ultra vires. [Dkt. 27,

   Magistrate’s Report and Recommendation]. Mr. Gentile requests a de novo hearing on the issue

   of whether he may intervene as of right in the above captioned action or undertake a permissive

   intervention. The Magistrate Judge erred in applying the elements of FRCP 24(a) and FRCP

   24(b) when it held that Mr. Gentile could not intervene in this action. Section I sets forth the
Case 1:19-mc-20496-KMW Document 29 Entered on FLSD Docket 06/14/2019 Page 2 of 7



   ways in which the Magistrate Judge erred in his analysis of Mr. Gentile’s claim for intervention

   as of right under FRCP 24(a), and Section II sets for the Magistrate Judge’s error with regard to

   permissive intervention under FRCP 24(b)

      I.      The magistrate judge erred in denying Mr. Gentile’s motion for an intervention
              under FRCP 24(a)
              As the magistrate judge set forth, the four elements that must be present if an

   intervenor is to be granted intervention as of right are as follows: “(1) his application to

   intervene is timely; (2) he must have an interest relating to the property or transaction which is

   the subject of the action; (3) he is so situated that the disposition of the action, as a practical

   matter, may impede or impair his protected interest; and (4) his interest is represented

   inadequately by the existing parties to the suit.” Fox v. Tyson Foods, Inc. 519 F.3d 1298, 1302

   (11th Cir. 2008) (citing Chiles v. Thornburgh, 865 F.2d 1197, 1213 (11th Cir. 1989)). The

   Magistrate Judge erred when he denied Mr. Gentile’s intervention as of right based on each of

   these elements.

              A. Mr. Gentile’s motion to intervene was timely

           In his Report and Recommendation, the Magistrate Judge found that Mr. Gentile’s

   application for intervention was untimely. But Mr. Gentile filed his motion to intervene in this

   SEC subpoena enforcement as soon as possible given the procedural posture of Mr. Gentile’s

   plenary case against the SEC in the District of New Jersey. As this Court is aware, within a day

   of the SEC using this court’s process to compel compliance with subpoenas that it issued without

   having obtained a FOI related to the subject matter of its investigation, Mr. Gentile filed a

   lawsuit in the District of New Jersey to preclude the SEC from serving any subpoenas or

   otherwise continuing its investigation into him without first obtaining a FOI, as it is

   congressionally required to do. In that case, the SEC argued that Mr. Gentile’s only avenue of


                                                     2
Case 1:19-mc-20496-KMW Document 29 Entered on FLSD Docket 06/14/2019 Page 3 of 7



   relief was to intervene in this case. As such, Mr. Gentile immediately moved to intervene based

   on the SEC’s novel argument that the only proper venue to litigate Gentile’s opposition to the

   subpoenas and the propriety of the investigation under the Traders Café FOI was through

   intervention in subpoena enforcement actions brought in this court. [Gentile v. SEC, No. 19-

   05155, Dkt. 11-1, p. 17]. Indeed, as late as May 14, 2009 Judge Linares of the District of New

   Jersey noted in his decision dismissing the District of New Jersey action that “. . . proper

   intervention in those actions [the Marin and MinTrade Techs, No. 19-20496 actions in the

   Southern District of Florida] may provide an adequate forum for Plaintiff to challenge the

   Florida investigation . . .” [Gentile v. SEC, No. 19-05155, Dkt. 20, p. 13]. Given this posture, it

   is indisputable that Mr. Gentile’s motion to intervene on April 4, 2019 was timely. Thus, the

   Magistrate Judge erred in holding that Mr. Gentile’s intervention was untimely and this Court

   should not adopt his recommendation.

              B. Mr. Gentile has an interest relating to the property or transaction which was
                 the subject of this action and, as a practical matter, the outcome of this case
                 could impair Mr. Gentile’s ability to protect his interest
          The Magistrate Judge’s Report and Recommendation also contained two other erroneous

   recommendations. The Magistrate Judge erroneously found that that Mr. Gentile did not have a

   legally protectable interest in the information sought, and that the outcome of this case would

   not impair Mr. Gentile’s ability to protect his interests. [Dkt. 27, p. 6-7]. These rulings ignore

   the factual record here. The documents and information sought in the MinTrade subpoena are

   documents directly related to Mr. Gentile and his businesses, as the SEC Assistant Regional

   Director, Jessica Weismann testified. Moreover, like all business owners, Mr. Gentile has a

   legally protectable interest in continuing to service his clients and do business in accordance

   with the law and under normal commercial circumstances – and without being the target of an

   SEC investigation being conducted without any FOI that is reasonably related to Mr. Gentile or


                                                    3
Case 1:19-mc-20496-KMW Document 29 Entered on FLSD Docket 06/14/2019 Page 4 of 7



   his businesses.

            The Magistrate Judge’s recommendation that Mr. Gentile must wait to challenge the

   invalidity of the SEC’s investigation until the SEC files an enforcement action against him is

   particularly troubling. There is absolutely no evidence in the record supporting a finding that

   the documents being sought in the subpoenas have any reasonable relation to any FOI approved

   by the Commission. Moreover, the SEC successfully argued in the New Jersey action that the

   only avenue to challenge these subpoenas was to intervene in this action and the Marin action.

   The net effect of these two rulings therefore is to preclude Mr. Gentile from obtaining any

   judicial review of these subpoenas that have been issued without any authorizing FOI. Such an

   outcome is antithetical to our justice system.

               C. MinTrade cannot represent Mr. Gentile’s interests in this case such that
                  Mr. Gentile should be granted intervention rights in the subpoena
                  enforcement action
            The Magistrate Judge also erred when he recommended a finding that MinTrade

   adequately represented Mr. Gentile’s interests in this matter. MinTrade, when making its

   argument in favor of quashing the subpoena served on it, of course, was not in possession of all

   the information and background necessary to adequately make the relevant legal arguments.

   Thus, to the extent that Magistrate Judge Torres stated that MinTrade can adequately represent

   Mr. Gentile in this case, the Magistrate Judge committed an error that should be rectified by this

   Court.

      II.      The Magistrate Judge erred in denying Mr. Gentile’s alternative argument that
               he should be granted a permissive intervention under FRCP 24(b)
            Mr. Gentile’s alternative argument that he should be allowed to intervene under FRCP

   24(b) was also denied in error. Like under the intervention as of right analysis, Mr. Gentile’s

   intervention under the permissive intervention analysis was timely. In addition, the Magistrate



                                                    4
Case 1:19-mc-20496-KMW Document 29 Entered on FLSD Docket 06/14/2019 Page 5 of 7



   Judge erred by privileging the SEC’s need to conduct a speedy investigation (which it has

   already been conducting for six years without having found any evidence of wrongdoing). The

   SEC has not treated this investigation as a serious one. SEC counsel has testified under oath that

   their investigation is six years old, and if their testimony is to be credited, that the SEC

   uncovered that Mr. Gentile was soliciting United States customers in violation of the securities

   laws for the past five years. Of course, Mr. Gentile has not ever solicited United States

   customers, and if he has, obviously the SEC does not believe it is a real problem since they have

   been aware of the conduct for longer than the statute of limitations and have failed to file any

   enforcement action or otherwise take any action against him. It is plain that the purpose of the

   SEC’s “investigation” is simply to continuously harass Mr. Gentile. Thus, the prejudice of delay

   to the SEC’s investigation if Mr. Gentile is allowed to intervene in this case is small compared to

   the stakes for Mr. Gentile if his associates and business partners continue to be served subpoenas

   under the Traders Café FOI which does not authorize the current investigation into Mr. Gentile.

   Subpoenas sent to Mr. Gentile’s affiliates have been effectively used to alienate Mr. Gentile’s

   business partners to the extent that some of them refuse to continue to do business with him. As

   a result, Mr. Gentile submits to this Court that it should not follow the recommendation of the

   Magistrate Judge in this instance and should instead, in its discretion, grant Mr. Gentile either

   intervention as of right or permissive intervention.




                                                      5
Case 1:19-mc-20496-KMW Document 29 Entered on FLSD Docket 06/14/2019 Page 6 of 7




                                               Conclusion

          Mr. Gentile thus opposes the recommendation of the Magistrate Judge in this action and

   asks this Court to grant Mr. Gentile’s intervention as of right in the above captioned action or,

   alternatively, to grant Mr. Gentile’s permissive intervention in this case.




   Dated: June 14, 2019
                                                             Respectfully submitted,

                                                             MARSHALL GRANT, PLLC
                                                             Counsel for Guy Gentile
                                                             197 South Federal Highway, Suite 200
                                                             Boca Raton, FL 33432
                                                             Telephone: 561.361.1000
                                                             Facsimile: 561.672.7581
                                                             Email: jgrant@marshallgrant.com

                                                             By: /s/ Joe M. Grant
                                                                JOE M. GRANT
                                                                Florida Bar No. 137758


                                                             By: /s/ Adam C. Ford
                                                                Ford O’Brien LLP
                                                                575 Fifth Avenue, 17th Floor
                                                                New York, NY 10017
                                                                aford@fordobrien.com
                                                                Phone: (212) 858-0040
                                                                Counsel for Guy Gentile




                                                     6
Case 1:19-mc-20496-KMW Document 29 Entered on FLSD Docket 06/14/2019 Page 7 of 7




                                     CERTIFICATE OF SERVICE

           WE HEREBY CERTIFY that on this 14th day of June 2019, I electronically filed the

   foregoing document with the Clerk of Court using ECF. I also certify that the foregoing document

   is being served this day on all counsel of record or pro se parties identified on the attached Service

   List in the manner specified, either via transmission of Notices of Electronic Filing generated

   by ECF or in some other authorized manner for those counsel or parties who are not authorized

   to receive electronically Notices of Filing.

                                                                        /s/ Joe M. Grant
                                                                        Joe M. Grant



                                      SERVICE LIST VIA ECF


    Office of the Clerk
    Wilkie D. Ferguson, Jr. U.S. Courthouse 400 N. Miami Ave
    Miami, FL 33128
    305-523-5100

    Amie Riggle Berlin
    United States Securities and Exchange Commission
    801 Brickell Avenue, Suite 1800
    Miami, FL 33131
    305-982-6300
    Fax: 305-536-4154
    Email: berlina@sec.gov
    Ari A. Sweetbaum Daniels Kashtan
    4000 Ponce De Leon Boulevard, Suite 800 Coral Gables, FL 33146
    305-448-7988
    Fax: 305-448-7978
    Email: asweetbaum@dkdr.com

    Lorne Ethan Berkeley
    Daniels Rodriguez Berkeley Daniels & Cruz, P.A. 4000 Ponce De Leon Boulevard. Suite
    800
    Coral Gables, FL 33146 305-448-7988
    Fax: 448-7978
    Email: lberkeley@drbdc-law.com


                                                     7
